Per Curiam.
Defendant was arrested and charged with larceny, and convicted of the misdemeanor of larceny under $1001 for taking six long-playing records. He has been sentenced to one year of probation and to pay damages of $200. He contends upon appeal that the evidence presented at trial was insufficient to support a finding of guilt beyond a reasonable doubt.
We find that the trial court record contains evidence to support the verdict. This Court will not disturb a judgment based upon the fact determination of the credibility of witnesses and the weight to be accorded to reasonable inferences from such elicited testimony. People v. Geddes (1942), 301 Mich 258; People v. Ragan (1969), 15 Mich App 551.
Conviction affirmed.

 MCLA § 750.356 (Stat Ann 1970 Cum Supp § 28.588).